Name: Commission Implementing Decision (EU) 2017/177 of 31 January 2017 on the compliance with Article 5 of Regulation (EU) No 913/2010 of the European Parliament and of the Council of the joint proposal to establish the Ã¢ AmberÃ¢ rail freight corridor (notified under document C(2017) 141)
 Type: Decision_IMPL
 Subject Matter: transport policy;  organisation of transport;  land transport
 Date Published: 2017-02-02

 2.2.2017 EN Official Journal of the European Union L 28/69 COMMISSION IMPLEMENTING DECISION (EU) 2017/177 of 31 January 2017 on the compliance with Article 5 of Regulation (EU) No 913/2010 of the European Parliament and of the Council of the joint proposal to establish the Amber rail freight corridor (notified under document C(2017) 141) (Only the Hungarian, Polish, Slovak and Slovenian texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 913/2010 of the European Parliament and of the Council of 22 September 2010 concerning a European rail network for competitive freight (1), and in particular Article 5(6) thereof, Whereas: (1) In accordance with Article 5(5) of Regulation (EU) No 913/2010, the ministries responsible for rail transport in Hungary, the Republic of Poland, the Slovak Republic and the Republic of Slovenia sent to the Commission a letter of intent, which it received on 7 April 2016. The letter included a proposal to establish the Amber rail freight corridor on the territory of those four Member States. (2) The Commission examined this proposal pursuant to Article 5(6) of Regulation (EU) No 913/2010, and considers it to be compliant with Article 5 of that Regulation for the reasons set out below. (3) The criteria set out in Article 4 of the Regulation have been taken into account in the proposal. The proposed rail freight corridor, which crosses the territory of more than three Member States, facilitates connections between the Adriatic seaports in the Republic of Slovenia, inland waterway ports on the Danube in Hungary and the Slovak Republic. It also improves connections to major intermodal rail-road terminals in the Member States involved and provides a direct route for freight east of the Alps. It may also foster the development of rail traffic with Serbia and may potentially improve rail traffic across the EU eastern border and on the Europe-Asia land bridge. (4) Moreover, the results of the market studies supporting the Amber rail freight corridor show that there is a traffic demand along the route proposed, including port-hinterland traffic via western Hungary from and to the seaport of Koper and traffic between the eastern regions of Poland, Slovakia and Hungary. The studies show a potential for modal shift and for an increase in traffic along the corridor. (5) The infrastructure managers concerned have expressed their full support for this new rail freight corridor and, according to the letter of intent, the potential applicants have expressed their interest in using it. (6) The measures provided for in this Decision are in accordance with the opinion of the Committee established pursuant to Article 21 of Regulation (EU) No 913/2010, HAS ADOPTED THIS DECISION: Article 1 The letter of intent received on 7 April 2016 concerning the establishment of the Amber rail freight corridor, sent to the Commission by the ministries responsible for rail transport in Hungary, the Republic of Poland, the Slovak Republic and the Republic of Slovenia, and proposing the route Koper  Ljubljana /Zalaszentivan  Sopron/Csorna /(Hungarian-Serbian border)  Kelebia  Budapest /  KomÃ ¡rom  Leopoldov/Rajka  Bratislava  Ã ½ilina  Katowice/KrakÃ ³w  Warszawa/Ã ukÃ ³w  Terespol  (Polish-Belarusian border) as the principal route for the Amber rail freight corridor is compliant with Article 5 of Regulation (EU) No 913/2010. Article 2 This Decision is addressed to Hungary, the Republic of Poland, the Republic of Slovenia and the Slovak Republic. Done at Brussels, 31 January 2017. For the Commission Violeta BULC Member of the Commission (1) OJ L 276, 20.10.2010, p. 22.